  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 1 of 58 PageID #:2990




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ESTHER BROWNLEE and JOANIE
 FLEMING,

        Plaintiffs,
                                                   No. 16-cv-00665
               v.                                  Honorable Franklin U. Valderrama

 CATHOLIC CHARITIES OF THE
 ARCHDIOCESE OF CHICAGO and
 DWAYNE WASHINGTON,

        Defendants.

                           MEMORANDUM OPINION AND ORDER

       Plaintiffs     Esther Brownlee (Brownlee)    and   Joanie   Fleming    (Fleming)

(collectively, Plaintiffs) worked for the Catholic Charities of the Archdiocese of

Chicago (Catholic Charities) as mobile outreach workers providing emergency

services to homeless and at-risk people in Chicago. Plaintiffs allege that they worked

in a discriminatory, sexually charged, and hostile work environment. They brought

suit against Catholic Charities and one of their male co-workers, Duane Washington

(Washington) (collectively, Defendants), asserting several counts arising under Title

VII of the Civil Rights Act of 1964, as amended (Title VII), 42 U.S.C. § 2000(e), et seq.

(each count concerns a distinct Title VII theory, including sexual harassment, sex

discrimination, and retaliation). R. 37, SAC. 1 Brownlee also brought state claims for



1Citations to the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 2 of 58 PageID #:2991




battery, intentional infliction of emotional distress (IIED), and violations of the

Illinois Gender Violence Act (IGVA), 740 Ill. Comp. Stat. 82/1 et seq. Id. Defendants

now move for summary judgment as to the following Brownlee counts: Count I (sexual

harassment); Count IV (sex discrimination); Count V (retaliation); Count VIII

(battery), Count IX (intentional infliction of emotional distress), and Count X (IGVA

violation). R. 122, Defs.’ Brownlee Mot. Summ. J. And, Defendants move for summary

judgment as to the following Fleming counts: Count III (sexual harassment) and

Count VI (retaliation). R. 124, Defs.’ Fleming Mot. Summ. J. Defendants also move

to strike certain portions of affidavits that were attached to Plaintiffs’ responses in

opposition to the motions for summary judgment. R. 135, Defs.’ Mot. Strike. For the

reasons stated below, Defendants’ motion to strike (R. 135) is granted in part and

denied in part. Defendants’ request for reasonable attorneys’ fees in connection with

bringing the motion to strike is denied. Defendants’ motion for summary judgment

as to Brownlee’s claims (R. 122) is granted in part and denied in part. Defendants’

motion for summary judgment as to Fleming’s claims (R. 124) is granted in part and

denied in part. 2

                                       Background

       The following facts are set forth as favorably to Plaintiffs, the non-movants, as

the record and Local Rule 56.1 permit. Hanners v. Trent, 674 F.3d 683, 691 (7th Cir.

2012). This background section details all material undisputed facts and notes where



2Itappears that Defendants’ Amended Local Rule 56.1 Statement of Uncontested Facts in
Support of Summary Judgment [R. 121] was designated as a “motion” on the case docket in
error. The Court directs the Clerk of the Court to strike the “motion” designation from R. 121.


                                              2
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 3 of 58 PageID #:2992




facts are disputed. At summary judgment, the Court assumes the truth of the

undisputed facts, but does not vouch for them. Arroyo v. Volvo Grp. N. Am., LLC, 805

F.3d 278, 281 (7th Cir. 2015).

                              A. Overview of the Parties

       Catholic Charities is an Illinois not-for-profit corporation that provides

essential services to individuals in need throughout the Chicagoland area. 3 R. 130,

Pls.’ Resp. DSOF ¶ 1. Mobile Outreach, a Catholic Charities program, provides 24-

hour emergency services to homeless and at-risk populations, including transporting

individuals to shelters or hospitals, performing well-being checks, and delivering

emergency food boxes. Id. ¶ 2. Mobile Outreach workers spend most of their nine-

hour shifts in the field, driving from home to shelter to hospital and performing

outreach services in pairs. Id. ¶¶ 8–9.

       Brownlee and Fleming, as well as Washington, are all former Catholic

Charities employees who worked in the Mobile Outreach program. Pls.’ Resp. DSOF

¶ 3.

       Brownlee was hired as a Mobile Outreach worker in September 2012. Pls.’

Resp. DSOF ¶ 85. From September 2012 through May 2015, Brownlee worked during

the 3 p.m. to 12 a.m. shift. Id. ¶ 86. In May 2015, Brownlee was transferred to the 7

a.m. to 4 p.m. shift, on which Washington became her regular partner. Id. ¶ 94.


3Citationsto the parties’ Local Rule 56.1 Statements of Fact are identified as follows:
“DSOF” for Defendants’ Statement of Facts [R. 121]; “Pls.’ Resp. DSOF” for Plaintiffs’
Response to Defendants’ Statement of Facts [R. 130]; “PSOF” for Plaintiffs’ Statement of
Additional Facts [R. 131]; and “Defs.’ Resp. PSOF” for Defendants’ Response to Plaintiffs’
Statement of Additional Facts [R. 134].



                                            3
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 4 of 58 PageID #:2993




Brownlee received a few disciplinary warnings during the course of her employment

(August 7, 2013 – unexcused absences; August 20, 2014 – excessive “dock” time;

December 15, 2014 – excessive unexcused absences (Final Written Warning); March

2, 2015 – ongoing attendance problems). Id. ¶¶ 89–93. On June 25, 2015, Catholic

Charities terminated Brownlee following an incident involving Washington

(discussed in more detail below). Id. ¶ 132.

          Fleming was hired as a Mobile Outreach worker in October 2012. Pls.’ Resp.

DSOF ¶ 35. From September 2013 through October 2014, Fleming was partnered

with Jackie Tate (Tate) 4. Id. ¶ 36. Fleming was occasionally partnered with other

Mobile Outreach workers, including Washington. Id. ¶ 37. Fleming estimates that

she was paired with Washington two or three times over the course of her

employment (but at no time during Washington’s last two years of employment—

2013 through 2015). Id. ¶¶ 37, 58. In May 2015, Fleming switched positions within

the Mobile Outreach department from field worker to office administrative assistant.

Id. ¶ 38. On May 15, 2016, Fleming resigned from Catholic Charities to take a new

employment opportunity in another state. Id. ¶ 84.

          Washington began working for Catholic Charities as a temporary hire in the

fall of 2012 and was brought on as a regular employee on May 16, 2013. Pls.’ Resp.

DSOF ¶ 27. Washington received written and verbal discipline related to his driving

three times while employed at Catholic Charities. Id. ¶¶ 30–32. On July 27, 2015,

Washington received a written warning based on unprofessional behavior toward


4Tate’s   claims in this action were dismissed on summary judgment on February 28, 2020. R.
113.


                                              4
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 5 of 58 PageID #:2994




Brownlee (again, incident described in further detail below). Id. ¶ 33. Washington’s

last day of work at Catholic Charities was November 11, 2015. Id. ¶ 34. On November

20, 2015, Catholic Charities terminated his employment based on unprofessional

behavior, including unsafe driving and disrespectful behavior toward colleagues and

clients. Id.

                       B. Facts Related to Brownlee’s Claims

        Brownlee asserts claims for sexual harassment, sex discrimination,

retaliation, battery, intentional infliction of emotional distress, and a violation of the

IGVA.

                         i.   Brownlee’s Work Environment

        Brownlee was transferred to the 7 a.m. to 4 p.m. shift on May 16, 2015, and

with this transfer, Washington became her regular partner for the subsequent four

weeks. Pls.’ Resp. DSOF ¶¶ 94, 99. Brownlee testified that Washington made

inappropriate comments to her even before they became partners, recalling three

comments in particular—(1) Washington asked Brownlee if she was having sex with

the Mobile Outreach security guard, a comment which Brownlee ignored; (2)

Washington made comments about Fleming in Brownlee’s presence, calling Fleming

a “dike–ass bitch”; and (3) Washington also said, in Brownlee’s presence, that

Fleming “need[ed] some dick.” R. 121-1, Brownlee Dep. at 166:15–167:16; see also Pls.’

Resp. DSOF ¶ 97.

        Brownlee testified that during the four weeks she and Washington were

partners, Washington made inappropriate comments about her and in her presence,




                                            5
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 6 of 58 PageID #:2995




engaged in inappropriate touching, and hit her with enough force to hurt her. These

incidents are detailed as follows:

       1.     On several occasions, Washington commented that Brownlee “looked

good” while looking at her backside when she was exiting their vehicle. Pls.’ Resp.

DSOF ¶ 100.

       2.     Approximately every other day, Washington suggested that Brownlee

call Ray Lee (Lee), their supervisor, to ask for favors (such as being able to return to

the office early). Pls.’ Resp. DSOF ¶ 101. Washington implied that Brownlee would

have better luck with Lee, telling Brownlee that “Ray likes you” or “Ray wants to fuck

you.” Id.

       3.     Approximately five times, Washington made comments to Brownlee

such as, “if I was your man, I’d do this to you,” “if I was your man, I’d fuck you like

this,” or if he was her man, she wouldn’t be able to come to work, because she would

be “walking crooked.” Pls.’ Resp. DSOF ¶ 103; see also Brownlee Dep. at 173:8–21.

Brownlee responded to these comments by saying, “no, you aren’t my man, and you

aren’t going to be.” Id.

       4.     On several occasions, Washington told Brownlee that if he had sex with

Fleming, Fleming wouldn’t want to be with women anymore. Pls.’ Resp. DSOF ¶ 104.

       5.     Approximately five times between May 16, 2015 and June 16, 2015,

Washington touched Brownlee’s shoulders, touched her face with his hand, or hugged

her. Pls.’ Resp. DSOF ¶ 105. When this touching occurred, Brownlee would hit his

hand and say, “don’t touch me.” Id. The parties contest whether the touching was




                                           6
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 7 of 58 PageID #:2996




sexual, with Brownlee testifying that Washington touched her in a sexual nature,

and it felt “creepy.” See Brownlee Dep. 175:2–178:12.

       6.     On one occasion prior to June 16, 2015, Washington touched Brownlee’s

thigh while they were in their vehicle. Pls.’ Resp. DSOF ¶ 106. Brownlee pushed his

hand away and said, “don’t do that.” Washington did not touch her thigh again after

this incident. Id.

       7.     Finally, on June 16, 2015, while delivering a food box to a senior citizen,

Washington and Brownlee engaged in a verbal altercation. Pls.’ Resp. DSOF ¶ 112.

Washington did not believe that the client, who suffered from mental illness, was

capable of signing for receipt of the food box. Id. Brownlee began yelling at

Washington about how to handle the delivery. Id. When they returned to the car,

Brownlee was still yelling and cursing at Washington. Id. ¶ 113. Washington then

called Lee and placed the phone on speaker, so that Lee could hear Brownlee’s

cursing. Id. Lee instructed the pair to return to the office. Id. On the ride back to the

office, Brownlee put in her earphones, so that she could ignore Washington. Id. ¶ 114.

Wanting to get Brownlee’s attention, Washington made physical contact with

Brownlee’s shoulder. Id. ¶ 115. The severity of the contact is disputed. Washington

testified that he reached over the passenger seat and touched her shoulder to get her

attention (see R. 121-3, Washington Dep. at 183:4–184:24), and Brownlee testified

that Washington hit her with enough force to “hurt” her (see Brownlee Dep. at 137:10–

140:24). Brownlee testified that at some point during the argument, she may have

called him a “stupid mother fucker,” and after Washington hit her, she said




                                            7
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 8 of 58 PageID #:2997




something like, “[i]f you touch me again, I’m going to have my son touch your ass.”

Id. at 136:1–15, 131:14–16. The parties also dispute what transpired when they

returned to the office. Brownlee testified that Washington, Lee, Renee Rouse (Rouse,

the Director of the Mobile Outreach Program), and Stephens met in a separate

meeting (without her) before she and Washington were questioned together. R. 131,

PSOF ¶ 5. Washington testified that when they returned to the office, Lee and Ian

Stephens (Stephens, Assistant Director of Mobile Outreach) met with Brownlee and

Washington together initially; in that meeting, Lee and Stephens asked the pair to

demonstrate what happened. Pls.’ Resp. DSOF ¶ 121. Lee and Rouse (who joined

shortly after the demonstration) concluded that Washington had tapped Brownlee on

the arm to get her attention and had not hit her. Id. ¶ 121–22. Rouse prepared a

detailed incident report based on her understanding of the events after speaking with

Brownlee and Washington, and Human Resources initiated an investigation. Id. ¶

123.

       The extent and specificity of Brownlee’s reporting of Washington’s conduct are

subject to considerable debate between the parties and are at the center of

Defendants’ motion to strike. See Defs.’ Mot. Strike at 1. The following is clear from

the deposition transcripts:

       1.    Agreeing with defense counsel’s recitation of Brownlee’s EEOC

complaint, Brownlee testified that she told Lee that Washington “talks too much,

plays too much, and is too touchy–feely.” See Brownlee Dep. 183:12–184:1. Again, in

agreeing with defense counsel’s recitation of Brownlee’s EEOC complaint, Brownlee




                                          8
  Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 9 of 58 PageID #:2998




testified that she did not inform Lee of Washington’s comments involving Lee in more

specific detail, because “she was too embarrassed to repeat them.” Id. Brownlee

further testified that she had this same type of “conversation” with Lee “on several

occasions.” Id.

      2.      Brownlee testified that on one occasion, she asked Lee, “why do I have

to work with this guy, man, he’s a freak.” Id. at 172:16–173:7.

      3.      Brownlee testified that she “told [Lee] on several occasions that

[Washington] would touch me and things like that, and I was like why do you guys

have me working with him. He’s very unprofessional. He talks on my phone, and [Lee]

was like, well, that’s why we put you with him because we know you can handle him

[…].” Id. at 163:16–164:5.

      4.      As part of Human Resource’s investigation into the June 16, 2015

incident, Brownlee sent a written statement to Human Resources via email on June

22, 2015. R. 121-1, Exh. A-20, Brownlee Written Statement. Brownlee explained the

incident in detail and generally noted that “[t]his guy has been a constant problem

with anyone he has worked with and nobody wants to work with him, he does the job

partially and only wants to drive he does not put work into the computer at all and

talks about everyone at the job constantly.” Id. at 2. Before sending this email,

Brownlee had never complained about Washington’s conduct in writing. Pls.’ Resp.

DSOF ¶ 107.

      5.      Brownlee testified that on June 17, 2015 (one day after the incident),

Catholic Charities “wanted to put me right back with him.” See Brownlee Dep. at




                                          9
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 10 of 58 PageID #:2999




146:15–147:11. She complained to Lee, explaining that she didn’t feel safe working

with him. See Pls.’ Resp. DSOF ¶ 130; see also PSOF ¶ 6. Brownlee testified that at

first, Lee resisted, insisting that Rouse said she had to ride with him. Brownlee Dep.

at 146:22–147:11. Lee then called Rouse, and “at some point,” Brownlee was

partnered with someone else for a couple of days. Id. Brownlee was not partnered

with Washington again. Pls.’ Resp. DSOF ¶ 129.

      6.     Defense counsel noted the “three different times” Brownlee complained

about Washington’s conduct (her non-specific conversation(s) with Lee; her June 22,

2015 email; and, her June 17, 2015 verbal complaint that she did not feel safe) and

asked Brownlee if there were any other times that Brownlee “complained about

[Washington’s] treatment of her.” Brownlee Dep. at 184:14–22. Brownlee answered

that “she came to [Lee] on a regular basis because [Washington’s] behavior, it’s like

he would want to drive on a daily basis.” Id. Brownlee continued, noting that “[h]e

did not like writing cases, he did not like carrying food boxes. He didn’t want to do

the work, he would only drive.” Id. Brownlee would often come in early and tell Lee

that she was going to drive that day. Washington would get “so angry” if Brownlee

tried to drive and do “all kind of crazy stuff.” Id. at 184:24–185:17. Brownlee further

testified that when Washington was driving, “he would be just driving real crazy if

I—if I didn’t talk to him because a lot of times I would just shut down and don’t say

anything, yeah, because he would be so belligerent and crazy, so I talked to Ray about

those things.” Id.




                                          10
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 11 of 58 PageID #:3000




             ii.   Brownlee’s Termination from Catholic Charities

      On June 25, 2015, Catholic Charities terminated Brownlee. Pls.’ Resp. DSOF

¶ 132. The reasoning behind Brownlee’s termination is contested by the parties.

Cynthia Gutierrez (Gutierrez, Human Resources) and Luiz Barbosa (Barbosa,

Department Director) testified that Brownlee’s termination was based on a

combination of her prior disciplinary history (including that she had received a Final

Written Warning several months earlier), coupled with the fact that she threatened

and swore at Washington on June 16, 2015. Id. ¶ 130. Brownlee testified that her

June 22, 2015 email was the reason for her termination, because she was fired shortly

after she sent the email. Id. ¶ 133. Brownlee further disagrees with Catholic

Charities’ “pretextual” explanation for her termination, as she testified that

Gutierrez was relying on information provided to her by Lee and Rouse, and Lee,

Rouse, and Washington were close friends. Id. ¶ 132; see also PSOF ¶¶ 12–13.

      Approximately two years after her termination from Catholic Charities,

Brownlee began seeing a therapist. Id. ¶ 139.

                       C. Facts Related to Fleming’s Claims

      Fleming asserts claims for sexual harassment and retaliation.

                        i.   Fleming’s Work Environment

      Fleming testified that the sexual harassment she faced as part of her

employment with Catholic Charities stemmed from two sources: (1) Defendant

Washington (her co–worker, and on a few occasions, driving partner) and (2) the

owner of Vaia Auto Repair Company (Vaia), a vendor that contracted with Catholic




                                         11
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 12 of 58 PageID #:3001




Charities. The Court summarizes the interactions involving Washington and Vaia’s

owner in turn.

                 1) Interactions Involving Defendant Washington

      During her deposition, Fleming testified about nine specific incidents involving

Washington. The incidents are outlined as follows.

      1.     On or about October 24, 2012, Washington was assigned to work with

Fleming and Tate for the day. Pls.’ Resp. DSOF ¶ 39. While the parties dispute the

precise wording of the commentary, it is undisputed that Washington noticed

Fleming and Tate were wearing tight pants that day and proceeded to comment on

the tightness of their pants. See Washington Dep. at 119:15–120:11 (“it’s going to be

a hard day working with them with them jeans on”); R. 131-10, Tate Dep. at 156:11–

21 (“I wish I was your jeans because I would be all up in that.”); R. 121-2, Fleming

Dep. at 92:5–9 (“I like the way your jeans fit” and “look at that ass.”). Fleming and

Tate also heard Washington make a comment to another employee about the way

their jeans were fitting on their backsides. Pls.’ Resp. DSOF ¶ 40. Fleming overheard

Washington’s comment and asked Washington if he was aware of Catholic Charities’

policy regarding sexual harassment. Id. Later that day, Washington apologized to

Fleming for making the comment. Id. Fleming asked Rouse about the procedure for

submitting a grievance to Human Resources. Id. ¶ 42. Fleming submitted the

following grievance to her supervisory chain and Human Resources regarding

Washington’s commentary and Samira Robinson (Robinson, Outreach Coordinator)’s

handling of the incident:




                                         12
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 13 of 58 PageID #:3002




      On October 24, 2012, I was approached by a male co–worker who made
      an inappropriate comment about the way my jeans fit. Ms. Robinson was
      standing there at the time and overheard me asking him if he was aware
      of Catholic Charities policy on sexual harassment? I then informed Ms.
      Robinson about the conversation that had transpired between the co-
      worker and me since she had not intervened. I further told her that I
      didn’t feel comfortable with this co-worker riding with us given his
      comments. Ms. Robinson then went to the gentlemen and stated she
      wasn’t going to let him ride with us because he made me angry. My
      coworker then came to me and apologized for the comments he had
      made. We talked about it and things were cleared up. Clearly, I thought
      this was unprofessional on Ms. Robinson’s behalf and not handled
      properly.

Id. Though Fleming did not specify Washington’s name in her report, she told

Rouse that Washington was the co-worker who made the comment about her

pants. Id. ¶ 44. Following the incident, Rouse told Washington that he should

not make comments of that nature regarding a co-worker’s jeans; she

considered it a verbal warning. Id. ¶ 45. Rouse also issued Robinson a write-

up. Id. ¶ 45. At some point thereafter, Washington asked Fleming if she had

filed a grievance against him. Id. ¶ 47.

      2.     Sometime in the fall of 2012, Fleming overheard Washington

refer to a transgender man as a “little gay girl.” Pls.’ Resp. DSOF ¶ 48.

      3.     In September 2013, Washington was partnered with Fleming

again. While they were riding in the van together, Washington said, “I like the

way your jeans fit,” and “look at that ass.” Pls.’ Resp. DSOF ¶ 49. Fleming

testified that while she doesn’t remember if Washington said anything further,

she was certain that she would have informed Washington that his advances

were unwelcome. See Fleming Dep. at 96:14–23.




                                           13
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 14 of 58 PageID #:3003




      4.     In February 2014, Washington was sitting near Fleming in the

Mobile Outreach break area. Pls.’ Resp. DSOF ¶ 50. While talking to her,

Washington touched Fleming on the outside of her upper arm and leg for not

more than a couple seconds. Id. She said, “don’t touch me.” Id. He put his hands

up, and said, “oh, oh, oh,” backing off. Id.

      5.     Around the same time, possibly during that conversation,

Washington, aware that Fleming was a lesbian, told Fleming that he did not

care for gay men, but he liked lesbians. Pls.’ Resp. DSOF ¶ 51.

      6.     On an unknown date, Fleming witnessed Washington touch the

back of co-worker, Kim Orr (Orr) and say, “all that ass.” Pls.’ Resp. DSOF ¶ 52.

Orr turned around and said, “don’t touch me,” to Washington; Washington

apologized. Id.

      7.     On an unknown date prior to October 22, 2014, Washington told

Fleming that he would “take her in the basement and bend her over some

boxes.” Pls.’ Resp. DSOF ¶ 53. Fleming did not say anything in response but

looked at him and shook her head. Id.

      8.     In April 2015, Fleming overheard a conversation between

Washington and Lee. Pls.’ Resp. DSOF ¶ 54. Washington asked Lee, “how did

you get up in there?” referring to an overweight female co-worker. Id. Fleming

believed this comment referred to having sex with the female co-worker and

her weight. Id.




                                               14
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 15 of 58 PageID #:3004




      9.     On an unspecified date, Fleming also heard Tate say, “what the

fuck?” in reaction to Washington showing her a pornographic cell phone video.

Pls.’ Resp. DSOF ¶ 55. Fleming did not see the video. Id.

      After recounting these incidents, Fleming was asked whether she

remembered anything else that Washington said or did that was offensive. See

Fleming Dep. at 115:15–18. Fleming testified that she could not recall any

additional offensive incidents “at that time.” See id. at 115:19. Subsequently,

and the subject of further debate in Defendants’ motion to strike, Fleming

stated in her post-deposition affidavit that Washington made sexually

harassing comments to her “at least every other day” until his termination in

November 2015. PSOF ¶ 29; see also R. 131-7, Fleming Aff. at ¶¶ 5, 7.

                   2) Interactions Involving the Owner of Vaia

      Catholic Charities typically used Vaia, an approved mechanic vendor, to repair

the Mobile Outreach vehicles. Pls.’ Resp. DSOF ¶ 60. Mobile Outreach employees

were instructed to advise their supervisors when their vehicle needed repair, and the

supervisors would tell them to take the vehicle to Vaia. Id. ¶ 59. In November 2012

(her first interaction with Vaia’s owner), Fleming brought a Mobile Outreach vehicle

to Vaia for repairs. Id. ¶ 61. The owner of Vaia told her, “you must have a happy

husband.” Id. Fleming said she was a lesbian and had a wife. The owner responded,

“I wonder how she fucks you.” Id. Later that day, Fleming reported the comment to

Lee and told him not to send her to Vaia again. Id. ¶ 62. Lee told Fleming that he had

known the Vaia owner for years, and the owner was “his boy.” Id. ¶ 63. Lee added




                                         15
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 16 of 58 PageID #:3005




that the owner owned half the block where the shop was located, and Fleming “might

want to talk to him.” Id. ¶ 63; see also Fleming Dep. 85:8–12.

      Thereafter, Fleming returned to Vaia to drop off or pick up vehicles, and the

owner continued to make offensive remarks and “hit on” her. Fleming Dep. 86:4–18.

On one occasion, the owner asked Fleming if she wanted to take a trip with him;

Fleming responded, “no.” Pls.’ Resp. DSOF ¶ 64. Another time, the owner asked to

take her to dinner. Id. Fleming said she turned his advances down every time. Id.

Fleming also testified that she continued to report the owner’s advances to Lee, but

he did not address the situation. Id. ¶ 65.

      Fleming brought in vehicles for repair and interacted with the owner through

May 2014, despite her complaints to her supervisors regarding his advances. Pls.’

Resp. DSOF ¶ 65. Fleming’s frequency of Vaia visits is disputed. Fleming testified

that she does not know how many times she visited Vaia between November 2012

and May 2014, but she estimates it could have been several times a week; Catholic

Charities records reflect that Vaia repaired their vehicles only 32 times over a period

of two-and-a-half years, from January 2013 through August 2015. Id. ¶¶ 66, 72. Also

disputed, Fleming stated in her affidavit that she was subjected to unwelcome

comments every time she visited Vaia. See PSOF ¶¶ 38, 41.

      It is undisputed that Fleming made her first complaint to Human Resources

about the owner of Vaia as part of her Human Resources “environmental scan”

interview. Pls.’ Resp. DSOF ¶ 67; see also Fleming Dep. at 126:23–129:23 (Defendants

contend that the environmental scan took place in July 2015; Plaintiffs maintain that




                                          16
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 17 of 58 PageID #:3006




Fleming was not asked about timing nor does her testimony establish a July 2015

timeframe for the environmental scan). Fleming told Human Resources that Vaia’s

owner made an inappropriate comment to her. Id. As part of her interview, Fleming

also told Human Resources that Lee was aware of her concerns regarding the owner

and failed to report them. Pls.’ Resp. DSOF ¶ 68. On July 15, 2015, Catholic Charities

terminated Lee for a number of concerns related to unprofessionalism and poor

management, including his failure to effectively handle Fleming’s report about Vaia’s

owner. Id. ¶ 69. That same day, Catholic Charities dropped off a vehicle at Vaia to

install a GPS unit, a back-up alarm, and a fire extinguisher; this was the final time

Mobile Outreach used Vaia for any service. Id. ¶ 75. On August 4, 2015, Cathy

Whinna (Whinna, Director of Facilities Services and Emergency Response) notified

all Catholic Charities vice presidents that Catholic Charities was no longer using

Vaia as an approved vendor. See R. 121-6, Whinna Dec. at 1.

                    ii.   Alleged Retaliation Against Fleming

      Fleming testified that Catholic Charities retaliated against her following her

report regarding Vaia and Lee during her environmental scan interview. Pls.’ Resp.

DSOF ¶ 77. Fleming testified to three examples of retaliation, as follows:

      1.     Sometime after her environmental scan interview, Rouse told Fleming

that Fleming was the reason “[Lee] got fired.” Id. Fleming responded that Lee “got

himself fired,” and Rouse agreed, saying, “Yeah he did. He really did.” Id. ¶ 77.

      2.     In September 2015, Rouse moved Fleming’s workspace from a private

office to a cubicle. Id. ¶ 78. Fleming testified that Rouse said she needed to move




                                          17
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 18 of 58 PageID #:3007




Fleming’s workspace, because Barbosa needed a private space when he came into the

office, and “she got her directions from Luiz Barbosa.” Fleming Dep. at 134:1–135:15.

Fleming further testified that she believed Rouse decided to move her workspace as

retaliation for her sexual harassment complaints. Id. at 144:18–23.

      3.     On September 16, 2015, the Mobile Outreach program directors met

with the City of Chicago (the City) regarding shelters. Pls.’ Resp. DSOF ¶ 79. Rouse

did not invite Fleming to the meeting. Id. Fleming testified that Barbosa was

surprised that Rouse did not invite her to the meeting, because Fleming had prepared

the “shelter-bed” report, and her work on the subject was the main purpose for the

meeting with the City. Fleming Dep. at 143:13–145:15. Fleming testified that she

believes she was not invited as an act of retaliation following her complaints

regarding Vaia and Lee. Id.

      iii.   Fleming’s EEOC Charge and Catholic Charities Departure

      On November 2, 2015, Fleming filed a charge with the U.S. Equal Opportunity

Commission (EEOC). Pls.’ Resp. DSOF ¶ 82. On May 15, 2016, Fleming resigned from

Catholic Charities to take a new employment opportunity in another state. Id. ¶ 84.

                               D. Procedural History

      By way of a brief procedural history, Plaintiffs’ First Amended Complaint

(FAC) named Catholic Charities as the sole defendant. R. 8, FAC. Catholic Charities

moved to dismiss the FAC for failure to state a claim, and the motion was granted in

part. See Brownlee v. Catholic Charities of the Archdiocese of Chicago (Brownlee I),




                                         18
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 19 of 58 PageID #:3008




2017 WL 770997 (N.D. Ill. Feb. 28, 2017). 5 With leave of court, Plaintiffs filed their

Second Amended Complaint (SAC), the instant Complaint, adding Washington as a

defendant. See SAC. Defendants again moved for partial dismissal of the SAC. R. 41.

The Court dismissed Count X, the IGVA claim, against Catholic Charities (but not

Washington). See    Brownlee    v.   Catholic   Charities   of   the   Archdiocese   of

Chicago (Brownlee II), 2018 WL 1519155, at *9–11, 13 (N.D. Ill. Mar. 28, 2018).

        Defendants subsequently filed four partial motions for summary judgment,

which collectively sought dismissal of all then-pending claims and counterclaims. See

R. 80, 82, 84, 88. In a February 28, 2020 Memorandum Opinion and Order, the Court

struck the Local Rule 56.1 fact statements (R. 79) and denied the motions for

summary judgment on Brownlee and Fleming’s claims without prejudice. See

Brownlee v. Catholic Charities of the Archdiocese of Chicago (Brownlee III), 2020 WL

977968, at *4 (N.D. Ill. Feb. 28, 2020). The Court noted that Defendants had

improperly raised “dozens of relevance, materiality, personal knowledge, and sham

affidavit issues [that struck] at the heart of the complicated legal and factual issues

raised by the claims of Fleming and Brownlee.” Brownlee III, 2020 WL 977968, at *4.

In striking the fact statements and denying the summary judgment motions, the

Court instructed Defendants to make all evidence arguments in either legal

memoranda or a motion to strike should Defendants opt to refile. Id. The Court then

granted Catholic Charities’ request for summary judgment as to Counts II and VII,

which were the two claims brought by now-terminated plaintiff Tate. Id. at *9.


5Thiscase was pending before Judge Gottschall until it was reassigned to the Court on
September 28, 2020. See R. 144, Min. Entry.


                                          19
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 20 of 58 PageID #:3009




      Defendants have now filed separate amended motions for summary judgment

and supporting memoranda for each of the two remaining plaintiffs, Brownlee (R.

122) and Fleming (R. 124). In line with the Court’s previous instruction, Defendants

proffered objections to Plaintiffs’ post-deposition affidavits in the pending motion to

strike. See R. 135, Defs.’ Mot. Strike.

                                 Standard of Review

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). The party seeking summary judgment has the

initial burden of showing that there is no genuine dispute and that they are entitled

to judgment as a matter of law. Carmichael v. Vill. of Palatine, 605 F.3d 451, 460 (7th

Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Wheeler v.

Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden is met, the adverse party

must then “set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). A genuine issue of material

fact exists if “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Id. at 248. In evaluating summary judgment motions, courts

must view the facts and draw reasonable inferences in the light most favorable to the

non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). The court may not weigh

conflicting evidence or make credibility determinations, Omnicare, Inc. v.

UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011), and must consider only




                                          20
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 21 of 58 PageID #:3010




evidence that can “be presented in a form that would be admissible in evidence.” FED.

R. CIV. P. 56(c)(2).

                                       Analysis

       The Court addresses Defendants’ motion to strike first, followed by

Defendants’ motion for summary judgment as to Brownlee’s claims and Defendants’

motion for summary judgment as to Fleming’s claims.

                                   A. Motion to Strike

       As a preliminary matter, and in an effort to clean up the record, the Court

addresses Defendants’ Partial Motion to Strike Plaintiffs’ “Sham” Affidavits. See

Defs.’ Mot. Strike.

                i.     Striking Affidavit Statements as Contradictory

       In moving to strike, Defendants contend that discovery established undisputed

facts—that Brownlee never complained to Catholic Charities about Washington’s

alleged sexual harassment; that Fleming only reported one sexually suggestive

comment uttered by Washington back in 2012, a complaint that was investigated and

resolved; and that Fleming had only a handful of interactions with Washington over

the next several years, and she never reported any additional sexual harassment by

Washington. R. 136, Defs.’ Memo. Mot. Strike at 2. Defendants argue that “faced with

these deficiencies,” Brownlee and Fleming now improperly seek to avoid summary

judgment by relying on “sham affidavits” (post-deposition affidavits that were

attached to Plaintiffs’ response to Defendants’ Rule 56.1 statement of facts). Id.

Defendants maintain that these “sham affidavits” improperly contradict Plaintiffs’




                                          21
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 22 of 58 PageID #:3011




deposition testimony on the central issues of the case, including the timing and

frequency of sexual harassment and whether Plaintiffs reported it. Id. Defendants

argue that several identified statements should be stricken as contradictory to

deposition testimony per the sham affidavit doctrine. Id.

      The law is well-established that “in general, parties may not ‘patch–up

potentially damaging deposition testimony’ with a contradictory affidavit.” Richards

v. U.S. Steel, 2015 WL 1598081, at *4 (S.D. Ill. Apr. 9, 2015) (citing Commercial

Underwriters Ins. Co. v. Aires Envtl. Servs., Ltd., 259 F.3d 792, 799 (7th Cir. 2001));

see also DF Activities Corp. v. Brown, 851 F.2d 920, 923 (7th Cir. 1988) (noting that

almost all affidavits submitted in litigation are drafted by the lawyers rather than by

the affiants). To determine whether a contradictory statement constitutes an

impermissible “sham,” courts in this Circuit “examine the particular circumstances

of a change in testimony to see whether it is plainly incredible or merely creates a

credibility issue for the jury.” Arce v. Chi. Transit Auth., 311 F.R.D. 504, 510 (N.D.

Ill. 2015) (citing Patton v. MFS/Sun Life Fin. Distribs., Inc., 480 F.3d 478, 488 (7th

Cir. 2007)). The sham affidavit doctrine applies “upon a threshold determination of a

‘contradiction,’ which only exists when the statements are ‘inherently inconsistent’”

and the discrepancies are “incredible and unexplained.” McCann v. Iroquois Mem’l

Hosp., 622 F.3d 745, 751 (7th Cir. 2010) (quoting Commercial Underwriters, 259 F.3d

at 799). In contrast, when the change is “plausible and ‘the party offers a suitable

explanation such as ‘confusion, mistake, or lapse in memory,’ a change in testimony




                                          22
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 23 of 58 PageID #:3012




affects   only   its   credibility,    not   its   admissibility.” McCann,   622   F.3d   at

751 (citing Commercial Underwriters, 259 F.3d at 799).

      Notably, the Seventh Circuit has made clear that courts should make a sham

determination “with caution,” as credibility and weight are generally issues of fact

for the jury, and “we must be careful not to usurp the jury’s role.” Gavin/Solmonese

LLC v. Kunkel, 2019 WL 1125792, at *1 (N.D. Ill. Mar. 12, 2019) (internal citations

omitted). The Seventh Circuit’s Castro v. DeVry Univ., Inc. elucidates this point. 786

F.3d 559 (7th Cir. 2015). Writing for the court, Judge Hamilton observed that few

honest witnesses testify at any length without at least occasional lapses of memory

or needs for correction or clarification. Id. at 571–72. Disregarding as a sham every

correction of a memory failure or variation in a witness’s testimony requires “far too

much from lay witnesses.” Id. (citations omitted). An affidavit can be excluded as a

sham only where the witness has given “clear answers to unambiguous questions

which negate the existence of any genuine issue of material fact.” Id. The care

that Castro mandates in applying the sham affidavit doctrine dictates that a decision

to invoke it should be left until the court is actually asked to decide whether “the only

reasonable inference” is that the affidavit or errata sheet was a “sham,” id. at 571,

and therefore so inadequate as to fail to create a “genuine dispute,” Fed. R. Civ. P.

56.

                                      1) Brownlee Affidavit

      Keeping these standards in mind, Defendants specifically take issue with the

allegedly contradictory statements in paragraphs 12, 16, and 17 of Brownlee’s




                                               23
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 24 of 58 PageID #:3013




affidavit. Defs.’ Memo. Mot. Strike at 1. The Court reviews each identified paragraph

in turn.

      1.     Paragraph 12: “That Ray Lee and Jason Marsh had knowledge that

Washington harassed me in the van because I complained to both on several occasions

about the harassing things Washington said to me and how erratic and unsafe his

driving was.” R. 131-4, Brownlee Aff. ¶ 12. Defendants argue that this statement

contradicts Brownlee’s testimony, which established that Brownlee did not report

Washington’s comments to Lee, because she was “too embarrassed,” and she only

made general complaints to Lee that Washington was a “freak” or that he “talks too

much, plays too much, and is too touchy feely.” Defs.’ Memo. Mot. Strike at 4. In their

response, Plaintiffs contend that Brownlee’s paragraph 12 is not contradictory,

highlighting that Brownlee clearly testified that she did not report certain comments

involving Lee to Lee on account of embarrassment, but she did report that

Washington would touch her “on several occasions.” See Brownlee Dep. at 163:17–19.

Noting that district courts should take great caution in making a sham

determination, the Court finds that Plaintiffs have pointed to enough deposition

statements that together suggest paragraph 12 is not contradictory. The Court does

not strike paragraph 12.

      2.     Paragraph 16: “That I complained to Lee about Washington’s sexual

harassment nearly every other day for the month period I was his partner.” Brownlee

Aff. ¶ 16. For the same reason given with regard to paragraph 12, the Court does not

strike paragraph 16.




                                          24
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 25 of 58 PageID #:3014




      3.     Paragraph 17: “That when I complained to Lee about Washington’s

sexual harassment, he would acknowledge my concerns, downplay them and often

state, ‘You can handle him Esther, that’s why we made you two partners.’” Brownlee

Dep. ¶ 17. In the Court’s view, this affidavit statement is consistent with Brownlee’s

deposition testimony. See Brownlee Dep. at 163:16–24 (“Because I brought it out in

the open and I had told Ray on several occasions that he would touch me and things

like that, you know, and I was like why do you guys have me working with him. He’s

very unprofessional. He talks on my phone and then Ray was like, well, that’s why

we put you with him because we know you can handle him, which -- and they knew -

- they kind of knew he had some behavioral problems at the job.”). The Court does not

strike paragraph 16.

                                 2) Fleming Affidavit

      Defendants also take issue with the allegedly contradictory statements in

paragraphs 6, 7, 9, 10, 12, 25, and 26 of Fleming’s affidavit. Defs.’ Memo. Mot. Strike

at 1. Again, the Court will review each identified paragraph in turn.

      1.     Paragraph 6: “That from October 2012 to November of 2015, Dwayne

Washington made sexual comments to me that interfered with my ability to do my

job.” R. 131-7, Fleming Aff. ¶ 6. Defendants argue that paragraph 6 expands the time

period of alleged harassment, in contradiction to Fleming’s deposition testimony.

Defs.’ Memo. Mot. Strike at 5. Defendants maintain that Fleming did not identify any

alleged sexual comments that Washington made to her after October 22, 2014. Id.;

see also supra at 12–15. Again, noting that a sham determination should be made




                                          25
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 26 of 58 PageID #:3015




with great caution, the Court finds that paragraph 6 is not directly contradictory,

because after walking through nine particular incidents, Fleming testified that she

could not recall any additional offensive incidents “at that time.” Fleming Dep. at

115:19. The Court cannot definitively say that the October 2012 to November of 2015

timeline is a “sham” when Fleming left the timeline open in her deposition. The Court

does not strike paragraph 6.

      2.     Paragraph 7: “That during the period from October 2012 to October

2014, Washington made comments of a sexual nature to me approximately every

other day.” Fleming Aff. ¶ 7. For the same reason given with regard to paragraph 6,

the Court does not strike paragraph 7.

      3.     Paragraph 9: “That each time Washington would make a sexually

inappropriate comment to me, I reported it to our supervisor, Ray Lee.” Id. ¶ 9. In the

Court’s view, this affidavit statement is not wholly inconsistent with Fleming’s

deposition testimony, which again leaves open the (disputed) question of how many

times Fleming reported Washington’s misconduct. See Fleming Dep. at 121:4–122:15.

The Court does not strike paragraph 9.

      4.     Paragraph 10: “That in response to my complaints, Ray Lee would state

‘you know how he is.’” Fleming Aff. ¶ 10. The Court finds Defendants’ argument with

regard to paragraph 10 undeveloped. Are Defendants objecting to the fact that the

word complaint is plural? Or, are Defendants objecting to Lee’s purported statement?

Because the Court cannot tell, it does not strike paragraph 10.




                                          26
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 27 of 58 PageID #:3016




      5.     Paragraph 12: “That despite my complaints about Washington, I was

assigned to be his partner a few times, including at least once in 2014.” Fleming

Affidavit ¶ 12. Similar to paragraph 10, the Court finds Defendants’ argument with

regard to paragraph 12 undeveloped. Again, are Defendants objecting to the fact that

the word complaint is plural? Or, are Defendants objecting to the partner

assignment? Because the Court cannot tell, it does not strike paragraph 12.

      6.     Paragraph 25: “That following Ray Lee’s termination, Rouse began to

increasingly scrutinize my work.” Fleming Aff. ¶ 25. Defendants argue that this

statement about Rouse’s retaliation against Fleming contradicts her deposition

testimony, in which she stated that apart from moving Fleming out of her office and

not inviting her to a meeting, she did not believe Catholic Charities did anything else

to retaliate against her. Defs.’ Memo. Mot. Strike at 10–11 (citing Fleming Dep. At

146:1–11). Plaintiffs counter that the statement in Fleming’s affidavit does not

contradict her deposition testimony, because Fleming testified that Rouse was “very

calculating” and not a “very honest person.” See Fleming Dep. at 145:4–6. The Court

does not find Plaintiffs’ explanation persuasive. In testifying to an observation about

Rouse’s character, Fleming did not tie such observations to “retaliation.” The Court

strikes paragraph 25.

      7.     Paragraph 26: “That I received write-ups from Rouse after Lee’s

termination that were not warranted.” Fleming Aff. ¶ 26. For the same reason given

with regard to paragraph 25, the Court strikes paragraph 26.




                                          27
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 28 of 58 PageID #:3017




    ii.   Striking Affidavits Statements on Other Admissibility Grounds

      Following their sham affidavit arguments, Defendants also contend that

dozens of other affidavit statements should be stricken on admissibility grounds.

Defs.’ Memo. Mot. Strike at 11. Defendants cite a laundry list of affidavit paragraphs

coupled with a list of purported bases for inadmissibility. Id. at 11–12. In parentheses

only, Defendants label certain statements as “hearsay” and “legal conclusions”

without any attempt to cite to the applicable federal rule or supporting case law. Id.

In response, Plaintiffs contest that Defendants’ arguments regarding these other

bases for admissibility are underdeveloped. The Court agrees, and Defendants’ last-

ditch explanations in their reply do not save them. The Seventh Circuit has

“repeatedly and consistently held that perfunctory and undeveloped arguments, and

arguments that are unsupported by pertinent authority, are waived.” United States

v. Cisneros, 846 F.3d 972, 978 (7th Cir. 2017) (internal quotations omitted); see also

Dyson, Inc. v. Sharkninja Operating LLC, 2016 WL 4720019, at *1 (N.D. Ill. Sept. 9,

2016) (“Arguments raised for the first time in a reply brief are waived.”) (citing U.S.

v. Kennedy, 726 F.3d 968, 974 n.4 (7th Cir. 2013)). Because Defendants’ arguments

are undeveloped, the Court does not strike any of the paragraphs identified as

inadmissible on pages 11 and 12 of Defendants’ memorandum. See Defs.’ Memo. Mot.

Strike at 11–12.

      In sum, the Court grants Defendants’ motion to strike with respect to

paragraphs 25 and 26 of Fleming’s affidavit and denies Defendants’ motion to strike

with respect to all other identified affidavit paragraphs. The Court also denies




                                          28
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 29 of 58 PageID #:3018




Defendants’ request for reasonable attorneys’ fees in connection with bringing the

motion to strike.

                         B. Motions for Summary Judgment

      Turning now to the merits of Defendants’ motions for summary judgment, the

Court considers the Brownlee counts and the Fleming counts in turn.

             i.     Count I: Title VII Sexual Harassment (Brownlee)

      The Court begins with Count I, Brownlee’s claim for Title VII sexual

harassment against Catholic Charities. In Count I, Brownlee claims she was subject

to sexual harassment for approximately one month leading up to the incident on June

16, 2015. SAC ¶¶ 114–129. To survive summary judgment on a sexual harassment

claim, a plaintiff must adduce evidence sufficient for a reasonable jury to find that:

“(1) her work environment was both objectively and subjectively offensive; (2) the

harassment complained of was based on her [sex]; (3) the conduct was either severe

or pervasive; and (4) there is a basis for employer liability.” Scruggs v. Garst Seed

Co., 587 F.3d 832, 840 (7th Cir. 2009). Focusing on the third and fourth elements,

Catholic Charities contends that the alleged harassment does not qualify as “severe

or pervasive,” and there is no basis for employer liability. R. 123, Defs.’ Memo.

Brownlee Mot. Summ. J. at 5.

                          1) Severe or Pervasive Conduct

      Catholic Charities argues that given the brief period of time that Brownlee was

partnered with Washington and his “relatively mild behavior” exhibited during those

four weeks, Brownlee cannot prove that she was subjected to harassing conduct that




                                         29
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 30 of 58 PageID #:3019




was “severe or pervasive.” Defs.’ Memo. Brownlee Mot. Summ. J. at 5. Catholic

Charities further explains that Brownlee’s allegations (i) that Washington made “a

few crude comments every so often (telling her she looked good, telling her that Lee

liked her or wanted to have sex with her, and telling her that ‘if I was your man, I

would do this to you…’),” and (ii) that Washington “touched her leg once, and her back

or shoulder several times” do not show the type of “systemic discriminatory behavior”

that a harassment claim requires. Id. at 6 (citing Scruggs, 587 F.3d at 840) (affirming

summary judgment where the supervisor commented that the employee was “made

for back seat of car,” told the employee that she looked like a “dyke,” and struck her

with clipboard, as those incidents alone did not create a hostile work environment).

Catholic Charities cites cases in the Seventh Circuit that stand for the proposition

that “fleeting, boorish behavior, particularly from someone not in a position of

authority over the plaintiff (an important consideration), is not severe enough to rise

to the level of a hostile working environment.” Id. at 6 (citing Hostetler v. Quality

Dining, Inc., 218 F.3d 798, 808 (7th Cir. 2000) (noting that even intimate or more

crude physical acts—a hand on the thigh, a kiss on the lips, a pinch of the behind—

“may be considered insufficiently abusive to be described as ‘severe’ when they occur

in isolation”); EEOC v. Int’l Profit Assocs., 647 F. Supp. 2d 951, 982–85 (N.D. Ill. 2009)

(granting summary judgment in favor of the employer after finding allegations of a

male co-worker asking the plaintiff out, rubbing her shoulders and back, and telling

her that he was a good kisser were insufficiently abusive to be described as severe)).




                                           30
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 31 of 58 PageID #:3020




      Brownlee, in response, argues that even one instance of contact with an

intimate body part in isolation can satisfy the severity requirement (citing Patton v.

Keystone RV Co., 455 F.3d 812, 817 (7th Cir. 2006)), and here, Washington’s conduct

did not occur in isolation. R. 128, Brownlee Resp. at 12–13. Brownlee contends that

“his severe and pervasive acts occurred at least five times over the course of one

month.” Id. Brownlee points out that evidence establishes Washington would rub her

shoulders, attempt to hug her, touch her face, and proposition her when they were

alone together. Id. at 13. Considering these circumstances, Brownlee argues that it

cannot be said as a matter of law that Washington’s conduct was not so severe or

pervasive as to interfere with her work environment. Id.

      In determining whether conduct is severe and pervasive enough to alter the

conditions of employment and create a hostile work environment, courts consider

both the actual effect of the conduct on the plaintiff (the subjective test) and what the

effect would be on a reasonable person in the plaintiff’s position (the objective

test). Soucie v. City of Braidwood, Ill., 2019 WL 1239781, at *6 (N.D. Ill. Mar. 18,

2019) (citing Rodgers v. Western-Southern Life Ins. Co., 12 F.3d 668, 674 (7th Cir.

1993)). If the plaintiff “does not subjectively perceive the environment to be abusive,

the conduct has not actually altered the conditions of the victim’s employment, and

there is not a Title VII violation.” Soucie, 2019 WL 1239781, at *6 (citing Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21–22 (1993)). Likewise, conduct that is not severe or

pervasive enough to create an objectively hostile or abusive work environment—an




                                           31
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 32 of 58 PageID #:3021




environment that a reasonable person would find hostile or abusive—is beyond Title

VII’s purview. Id. (internal citation omitted).

      To satisfy the subjective test, Brownlee must demonstrate that she actually

perceived her work environment as hostile. Based upon the record here (and not

meaningfully contested by Catholic Charities), Brownlee meets this burden. See

Brownlee Dep. at 163:17–19 (Brownlee testified that she “told [Lee] on several

occasions that [Washington] would touch me and things like that, and I was like why

do you guys have me working with him.”; see also PSOF ¶ 6 (Brownlee complained

that she did not feel safe being paired with Washington).

      When analyzing the objective severity of harassment (at issue in the briefs),

drawing “the line is not always easy. On one [actionable] side lie sexual assaults;

other physical contact . . . uninvited sexual solicitations; intimidating words or acts;

obscene language or gestures; pornographic pictures. On the other [unactionable] side

lies the occasional vulgar banter, tinged with sexual innuendo.” Soucie, 2019 WL

1239781, at *6 (citing Baskerville v. Culligan Int’l Co., 50 F.3d 428, 430 (7th Cir.

1995) (internal citations omitted) (emphasis added)). Employers generally do not face

liability for “off-color comments, isolated incidents, teasing, and other unpleasantries

that are, unfortunately, not uncommon in the workplace.” Passananti v. Cook Cty.,

689 F.3d 655, 667 (7th Cir. 2012). Nor are they liable for “occasional vulgar banter,

tinged with sexual innuendo.” Soucie, 2019 WL 1239781, at *7.

      Reviewing the record, the Court disagrees with Catholic Charities’

characterization that Washington made a “few crude comments every so often.” Defs.’




                                           32
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 33 of 58 PageID #:3022




Memo. Brownlee Mot. Summ. J. at 6. By the Court’s count, Brownlee testified that

Washington made unwelcome comments about her “look[ing] good” and stared at her

backside on “several occasions”; suggested that she ask Lee for favors “approximately

every other day,” because Lee liked her and wanted to “fuck her”; made uninvited

comments about “fucking her” approximately five times; made comments about her

having sex with Fleming “on several occasions”; touched her on the shoulders and

face and hugged her “approximately five times,” and touched her on her thigh, an

intimate body part, one time. See generally Pls.’ Resp. DSOF; Brownlee Dep. And this

tally does not even include Brownlee’s affidavit statement that she “complained to

Lee about Washington’s sexual harassment nearly every other day for the month

period [she] was his partner.” Brownlee Aff. ¶ 16. The Court finds that a reasonable

fact finder could find these unsolicited comments and uninvited touching to be severe

enough to fall on the side of “uninvited sexual solicitations,” “intimidating words or

acts,” and “obscene language,” rather than on the side of merely vulgar banter.

Soucie, 2019 WL 1239781, at *6. And, with respect to pervasiveness, the Court finds

it to be a question of fact as to whether (by the Court’s count) dozens of comments

over the course of a month constitutes pervasive harassment. Reaching these

determinations precludes summary judgment, and the Court need not address

Catholic Charities’ second argument regarding employer liability. The Court denies

Catholic Charities’ motion for summary judgment with respect to Count I.




                                         33
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 34 of 58 PageID #:3023




            ii.   Count IV: Title VII Sex Discrimination (Brownlee)

      Brownlee asserts Count IV against Catholic Charities on the theory that her

2015 termination was actionable discrimination based on her sex. SAC ¶¶ 162–175.

Title VII makes it unlawful for an employer to “fail or refuse to hire or to discharge

any individual, or otherwise to discriminate against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(1). Unlawful discrimination may be proved though direct evidence of

impermissible motive, or indirectly through the burden-shifting method outlined by

the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 801–03

(1973); see also Bellaver v. Quanex Corp., 200 F.3d 485, 492–93 (7th Cir. 2000)

(applying this method to sex discrimination cases). Brownlee does not argue that any

direct evidence of impermissible motive exists. Instead, Brownlee relies on the

indirect method, which requires her to establish four distinct elements of a prima

facie case: (1) she is a member of a protected class; (2) she was performing at a level

that met her employer’s legitimate expectations; (3) she was subject to an adverse

employment action; and (4) she was treated differently than a similarly situated

person outside the protected class. See McDonnell Douglas, 411 U.S. at 802; Bellaver,

200 F.3d at 493. Once a plaintiff establishes a prima facie case, the burden shifts to

the employer to articulate a legitimate, nondiscriminatory reason for the adverse

action. If such a reason is proffered, the plaintiff then bears the ultimate burden of

showing that it is a pretext for discrimination. McDonnell Douglas, 411 U.S. at 802.




                                          34
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 35 of 58 PageID #:3024




      Catholic Charities does not meaningfully challenge Brownlee’s showing of a

prima facie case for sex discrimination and proceeds ahead to the burden-

shifting/pretext analysis. The Court will do the same. Catholic Charities articulates

the following as a legitimate, nondiscriminatory reason for Brownlee’s termination:

Brownlee’s (admittedly) unprofessional behavior displayed on June 16, 2015

(including swearing and a threat of violence), considered in light of her prior

disciplinary history, was the sole reason for her termination. Defs.’ Memo. Brownlee

Mot. Summ. J. at 8. In explaining the disparate treatment, Catholic Charities

maintains that it determined that Washington did not “hit” Brownlee when he

touched her arm (as she claims), found that her swearing and threat of violence were

more severe than his unprofessionalism, and Brownlee, unlike Washington, had

received a Final Written Warning just a few months earlier. Id. at 9. Further,

Catholic Charities argues that Brownlee may disagree with its termination decision,

but “it is not the court’s concern that an employer may be wrong about its employee’s

performance or may be too hard on its employee. Id. (internal citation omitted). The

Court finds that this explanation suffices as a McDonnell Douglas legitimate,

nondiscriminatory reason for termination.

      It follows that Brownlee now bears the ultimate burden of showing that

Catholic Charities’ proffered reason is really pretext for discrimination on the basis

of sex. Cooper v. Lew, 2015 WL 7568382, at *4 (N.D. Ill. Nov. 24, 2015) (“Plaintiff can

nevertheless proceed if she offered evidence that the reason offered by the

government is insufficient or not worthy of belief.”). Brownlee argues that Catholic




                                          35
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 36 of 58 PageID #:3025




Charities’ pretext in terminating Brownlee but not Washington is rooted in the Cat’s

Paw theory. “[T]he ‘cat’s paw’ metaphor refers to a situation in which an employee is

fired or subjected to some other adverse employment action by a supervisor who

himself has no discriminatory motive, but who has been manipulated by a

subordinate who does have such a motive and intended to bring about the adverse

employment action.” Cook v. IPC Int’l Corp., 673 F.3d 625, 628 (7th Cir. 2012)

(citing Staub v. Proctor Hosp., 562 U.S. 411, 419–22 (2011)). Brownlee contends that,

here, a discriminatory animus towards her was present, because Washington was

“very close friends with Ray Lee and Renee Rouse – the two Catholic Charities

employees responsible for disciplining Washington in 2014 and 2015 and who

conducted the June 16, 2015 investigation which concluded with Brownlee’s

termination.” Brownlee Resp. at 6 (citing PSOF ¶¶ 11–13).

      Catholic Charities argues that Brownlee has misapplied the Cat’s Paw theory

for two reasons: (1) Brownlee has not presented any facts, or even a coherent

argument, to suggest that Lee and Rouse harbored sex-based animus, and (2) even if

Lee and Rouse did harbor such animus, Brownlee lacks facts that Lee and Rouse were

the proverbial “cat’s paw” to the ultimate decision-makers. R. 133, Defs.’ Brownlee

Reply at 9–10. The Court agrees. Brownlee’s contention that Washington was friends

with Lee and Rouse is not evidence of sex-based discriminatory animus. See, e.g.,

Jenkins v. Lifetime Hoan Corp., 259 Fed. App’x. 863, 866 (7th Cir. 2008) (affirming

summary judgment in favor of the employer, because allegations that a female

colleague was treated more leniently because of relationship with a vice president did




                                         36
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 37 of 58 PageID #:3026




not amount to sex discrimination); Howard v. Donahoe, 2012 WL 5845581, *4 (N.D.

Ill. Nov. 19, 2012) (granting summary judgment in favor of the employer, because

speculation that a co-worker involved in an altercation was spared from termination

due to having friends in high places, even if true, offered no basis for undermining

the employer’s reason for terminating the employee). The Court finds that Brownlee

has misapplied the Cat’s Paw theory and has not met her ultimate burden of showing

that Catholic Charities’ explanation for Brownlee’s termination was really pretext for

discrimination on the basis of sex. Because Brownlee failed to carry this burden, her

sex discrimination claim cannot survive summary judgment, and the Court

accordingly grants Catholic Charities’ motion for summary judgment with respect to

Count IV.

                iii.   Count V: Title VII Retaliation (Brownlee)

      In Count V, in an alternative theory regarding her termination, Brownlee

claims that Catholic Charities terminated her in retaliation for complaining about

Washington’s harassment. Title VII’s anti-retaliation provision “prohibits retaliation

against employees who engage in statutorily protected activity by opposing an

unlawful employment practice or participating in the investigation of one.” Caskey v.

Colgate-Palmolive Co., 535 F.3d 585, 592–93 (7th Cir. 2008) (citing 42 U.S.C. § 2000e-

3(a)). “To establish a . . . retaliation [claim] under Title VII, [Brownlee] must show:

(1) [s]he engaged in a statutorily protected activity, (2) [her] employer took a

materially adverse action against [her], and (3) there is a causal link between the

protected activity and the adverse action.” Mollet v. City of Greenfield, 926 F.3d 894,




                                          37
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 38 of 58 PageID #:3027




896 (7th Cir. 2019). Catholic Charities argues that Brownlee satisfies neither the first

nor third elements of the retaliation cause of action—she did not engage in a protected

activity, and she has not established a causal link between the protected activity and

an adverse employment action. Defs.’ Memo. Brownlee Mot. Summ. J. at 10–11.

                                 1) Protected Activity

       Catholic Charities first maintains that Brownlee did not engage in a

statutorily protected activity, because she did not complain about sexual harassment

to her supervisors. Defs.’ Memo. Brownlee Mot. Summ. J. at 10. Catholic Charities

argues that “neither Brownlee’s verbal complaint to Lee nor her June 22, 2015, e-

mail could be reasonably construed as a complaint about sexual harassment.” Id.

Indeed, contends Catholic Charities, general complaints about Washington’s work

habits, his arguing with Brownlee, and Washington’s alleged contact with Brownlee’s

shoulder (without reference to any sexual comments or touching) do not constitute a

protected activity. Id. In support of its position, Catholic Charities cites Tomanovich

v. City of Indianapolis, 457 F.3d 656 (7th Cir. 2006), which holds that general

complaints that do not suggest a connection to a protected status are not a protected

activity.

       Brownlee disagrees, insisting that while she may have not used the “sexual

harassment” magic words, her complaints were not the general, conclusory

statements made by the plaintiff in Tomanovich. Brownlee Resp. at 8 (citing Gentry

v. Export Packaging, Co., 238 F.3d 842, 850 (7th Cir. 2001) (finding that plaintiffs are

not required to use the term “sexual harassment” in their complaints where the




                                          38
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 39 of 58 PageID #:3028




evidence shows that a plaintiff perceived her environment as hostile)). Brownlee

maintains that she did complain to Lee on multiple occasions that Washington would

inappropriately touch her. Id. at 8 (citing PSOF ¶ 19). She further contends that her

testimony of her complaints to Lee (“told [Lee] on several occasions that [Washington]

would touch me and things like that,” Brownlee Dep. at 163:17–19; Washington “talks

too much, plays too much, and is too touchy–feely,” id. at 183:12–184:4; “why do I

have to work with this guy, man, he’s a freak,” id. at 172:16–173:7), in context, show

that she perceived her environment as hostile. Brownlee Resp. at 8.

         Catholic Charities counters that Brownlee misstates the facts. Catholic

Charities maintains that “nowhere in [Plaintiffs’ Statement of Facts] ¶ 19 or any of

the undisputed facts does it state that Brownlee told Lee Washington touched her

inappropriately on any occasion, let alone multiple occasions.” Defs.’ Brownlee Reply

at 12.

         The Court agrees that Brownlee’s complaints about Washington are

distinguishable from general, conclusory statements. And, after reviewing the

evidence, the Court finds that Catholic Charities, not Brownlee, misstates the facts.

While Catholic Charities maintains that nowhere in any of the undisputed facts does

it state that Brownlee told Lee that Washington touched her inappropriately on any

occasion, the Court notes Brownlee’s testimony that she “told [Lee] on several

occasions that [Washington] would touch me and things like that.” See Brownlee Dep.

at 163:17–19. In viewing the facts in the light most favorable to Brownlee (as it must),

the Court finds that there is a genuine issue of material fact as to whether Brownlee




                                          39
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 40 of 58 PageID #:3029




engaged in a protected activity here, the first element of a retaliation claim. A

reasonable jury could find that Brownlee complained to Lee about the sexual

harassment she was facing. Reaching this determination precludes summary

judgment, and the Court need not address Catholic Charities’ second argument

regarding causation. The Court denies Catholic Charities’ motion for summary

judgment with respect to Count V.

                      iv.    Count VIII: Battery (Brownlee)

      Brownlee brings Count VIII against both Washington and Catholic Charities,

alleging that Washington battered her on June 16, 2015, and Catholic Charities is

liable for Washington’s battery. SAC ¶¶ 225–243. Defendants accept that there are

genuine issues of fact as to whether Washington battered Brownlee, but Defendants

argue that summary judgment should nevertheless be granted as to Catholic

Charities, because Brownlee has not established that Catholic Charities ratified

Washington’s alleged tort. Defs.’ Memo. Brownlee Mot. Summ. J. at 11.

      An employer can only be liable for an intentional tort committed by its

employee if he was acting in the course and scope of his employment, that is, if he

was furthering his employer’s interest when committing the act. Doe v. Sperlik, 2005

WL 3299818, at *3 (N.D. Ill. Nov. 30, 2005) (citing Bates v. Doria, 502 N.E.2d 454,

457 (Ill. App. Ct. 1986)). Notably, the Court originally dismissed Brownlee’s battery

claim against Catholic Charities, because it failed to allege any basis for meeting this

scope of employment test. Brownlee II, 2018 WL 1519155, at *6. Brownlee amended

her battery claim in the SAC, and Catholic Charities again moved to dismiss it. The




                                          40
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 41 of 58 PageID #:3030




Court denied the motion to dismiss and allowed the claim to proceed, because

Brownlee had alleged that, prior to the battery, she complained to Catholic Charities

about Washington making “sexually offensive and aggressive comments” to her and

“rubbing her shoulders and thighs on at least five occasions,” but Catholic Charities

did not reassign her to a new partner. Id. at *6. The Court reasoned that these

allegations, if supported by evidence, would prove that Catholic Charities ratified

Washington’s tort (and thus could be liable for it) on the theory that management’s

knowledge of abusive behavior and failure to act on it is the equivalent of authorizing

future torts. Id. (citing Zuidema v. Raymond Christopher, Inc., 866 F. Supp. 2d 933,

938 (N.D. Ill. 2011)).

      Using the Court’s blueprint, Catholic Charities argues that Brownlee failed to

produce evidence to support these allegations at the Summary Judgment stage.

Catholic Charities maintains that Brownlee’s only complaint to Lee about

Washington prior to the alleged battery was to say, “why do I have to work with this

guy, man, he’s a freak.” Defs.’ Memo. Brownlee Mot. Summ. J. at 12 (citing DSOF ¶

108). Catholic Charities argues that “this vague comment could not possibly have put

Catholic Charities on notice that Washington might later commit a battery against

Brownlee.” Id.

      Brownlee disagrees with Catholic Charities’ characterization of her

complaints. Brownlee Resp. at 15–16. Brownlee contends that all of Washington’s

batteries occurred in the workplace and during work hours, and that Catholic

Charities effectively ratified the battery when Brownlee notified Lee and Stephens of




                                          41
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 42 of 58 PageID #:3031




Washington’s sexually harassing comments and touching during their shifts and

nothing was done. Id. (citing PSOF ¶ 23).

        The Court also disagrees with Catholic Charities’ characterization of

Brownlee’s complaints. In addition to the testimony referring to Washington as a

“freak,” Brownlee also testified that she “told [Lee] on several occasions that

[Washington] would touch me and things like that, and I was like why do you guys

have me working with him. He’s very unprofessional. He talks on my phone, and [Lee]

was like, well, that’s why we put you with him because we know you can handle him

[…].” Brownlee Dep. at 163:17–19. And, in her affidavit, Brownlee states that “Ray

Lee and Jason Marsh had knowledge that Washington harassed me in the van

because I complained to both on several occasions about the harassing things

Washington said to me and how erratic and unsafe his driving was.” Brownlee Aff. ¶

12. These statements are also coupled with other female employees’ complaints about

Washington. PSOF ¶ 24. In viewing the facts in the light most favorable to Brownlee

(as it must), the Court finds that there is a genuine issue of material fact as to

whether Catholic Charities was put on notice and failed to act regarding

Washington’s sexual comments and uninvited physical touching. Reaching this

determination precludes summary judgment as to Catholic Charities. Therefore, the

Court denies Catholic Charities’ motion for summary judgment with respect to Count

VIII.




                                        42
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 43 of 58 PageID #:3032




   v.     Count IX: Intentional Infliction of Emotional Distress (Brownlee)

        Brownlee also brings Count IX against both Washington and Catholic

Charities, claiming that Washington subjected her to intentional infliction of

emotional distress, and Catholic Charities is vicariously liable. SAC ¶¶ 244–268. To

succeed on an IIED claim, a plaintiff must establish: (1) conduct that is extreme and

outrageous; (2) the defendant intended to inflict severe emotional distress; and (3)

the defendant’s conduct caused severe emotional distress. Farrar v. Bracamondes,

332 F. Supp. 2d 1126, 1131 (N.D. Ill. 2004).

        Defendants argue that Brownlee fails to establish any of the requisite

elements, namely that Brownlee provides no evidence that Washington engaged in

the type of extreme or outrageous behavior required for an IIED claim. Defs.’ Memo.

Brownlee Mot. Summ. J. at 13. Defendants contend that to be truly extreme and

outrageous, the conduct at issue must “go beyond all possible bounds of decency and

be regarded as intolerable in a civilized community.” Id. (citing Kolegas v. Heftel

Broad. Corp., 607 N.E.2d 201, 211 (Ill. 1992)). Defendants note that Brownlee alleges

only a few weeks of crude remarks, a few instances of non-intimate touching on the

arm or leg, and a single slap of her shoulder by a co-worker. Id. Defendants contend

that while “this might all be rude, […] it is nowhere near ‘beyond all possible bounds

of decency.’” Id. Defendants then cite two examples of cases where courts found even

more outrageous behavior insufficient. In Thomas v. Habitat Co., 213 F. Supp. 2d

887, 898 (N.D. Ill. 2002), the court found that conduct that included a supervisor

grabbing an employee, wrapping his legs around her, and telling her that he loved




                                         43
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 44 of 58 PageID #:3033




her, which caused the employee to urinate, was not extreme or outrageous. And, in

Mosley v. City of East St. Louis, 2015 WL 9268184, at *7 (S.D. Ill. Dec. 21, 2015), the

court found that conduct that included the use of a voodoo doll, threats to have an

employee fired, and driving past the employee’s house was also not extreme or

outrageous. Defendants argue that Brownlee’s evidence fails to meet the high

standard for IIED claims, especially considering that this tort “is even more

constrained in the employment context,” as some amount of conflict and distress is

“unavoidable” in the workplace. Defs.’ Memo. Brownlee Mot. Summ. J. at 13 (citing

Richards v. U.S. Steel, 869 F.3d 557, 567 (7th Cir. 2017)).

      Further, Defendants argue that evidence does not show that Brownlee suffered

extreme emotional distress when Washington made sexual comments or touched her.

Id. Defendants insist that Brownlee’s reaction to the alleged battery showed that she

was angry but does not suggest that she suffered severe emotional distress. Id. And,

Defendants note that Brownlee never required medical treatment or counseling for

any distress based on his behavior. Id. at 13–14. Finally, Defendants contend that

even if Brownlee met the elements for an IIED claim, there is no basis for holding

Catholic Charities vicariously liable for an unforeseeable intentional tort of an

employee. Id.

      Brownlee counters that a jury could reasonably find from the evidence that

Washington’s pattern of offensive conduct towards her was intended to cause, or there

was a high probability that his behavior would cause, her severe emotional distress.

Brownlee Resp. at 14–15. Brownlee notes that Washington subjected her to weeks of




                                          44
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 45 of 58 PageID #:3034




degrading and outrageous sexual comments, which she reported to her supervisor.

Id. (citing PSOF ¶ 19). Washington also rubbed her thigh, her shoulders, and even

struck her on the shoulder. Id. (citing PSOF ¶¶ 10, 18). Brownlee also cites to one

case, Thomas v. Comcast of Chi., Inc., 2012 WL 3205008, at *9 (N.D. Ill. Aug. 12,

2012), which represents the other end of the spectrum. In Thomas, the court found

that a reasonable jury could find that the defendant’s comments (“you’re sexy”; “I did

not know you were that cute”; “You should not wear things like that to work because

you look too good”; “You have pretty lips”; “You have nice legs”; “You’re [sic] butt looks

too juicy”; and “If I was your man, I would tear you up.”) and physical interactions

(touching her leg, rubbing her head, and an attempted kiss) were intentional, and

evidence could reasonably support a claim that the defendant intended to cause or

knew there was a high probability that his behavior would cause severe emotional

distress. 2012 WL 3205008, at *2, 9.

      The Court finds that there is a genuine issue of material fact regarding the

nature of Washington’s conduct and its effect on Brownlee. A reasonable jury could

find that Washington’s conduct falls closer to the type of conduct in Thomas, 2012

WL 3205008, at *2, 9 (“You’re [sic] butt looks too juicy”; “If I was your man, I would

tear you up.”; and attempted kiss), than the conduct in Habitat Co., 213 F. Supp. 2d

at 898 (one instance of wrapping legs around plaintiff) and Mosley, 2015 WL 9268184,

at *7 (voodoo doll and driving past the plaintiff’s house). A reasonable jury could find

that Washington, in making dozens of unsolicited sexual remarks and initiating

unwelcome touching, intended to cause or knew there was a high probability that his




                                           45
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 46 of 58 PageID #:3035




behavior would cause severe emotional distress. A reasonable jury could even find

that such extreme conduct did cause emotional distress, evidenced by Brownlee’s

outburst in response to the June 15, 2016 physical contact. And, as discussed with

respect to the battery claim, a question of fact exists as to whether Catholic Charities

ratified Washington’s conduct. As such, Brownlee’s IIED claim survives summary

judgment, and Defendants’ motion is denied with respect to Count IX.

                          vi.    Count X: IGVA (Brownlee)

       Finally, Brownlee claims that Washington violated the IGVA, which prohibits

any act “of physical aggression . . . committed at least in part, on the basis of a person’s

sex.” SAC ¶¶ 269–290; see also 740 ILCS 82/5(1). A cause of action under the IGVA

arises when there is a “physical intrusion or physical invasion of a sexual nature

under coercive conditions satisfying the elements of battery under the laws of

Illinois.” 740 ILCS 82/5. Battery can be defined as the willful touching of the person

of another without that person’s consent. Flores v. Santiago, 986 N.E.2d 1216, 1219

(Ill. App. Ct. 2013).

       Washington contends that Brownlee’s IGVA claim rests on the June 16, 2015

incident when he touched Brownlee on the shoulder to get her attention. Defs.’ Memo.

Brownlee Mot. Summ. J. at 14. He argues that Brownlee’s IGVA claim must fail,

because there is no evidence that this alleged “violence” was motivated by Brownlee’s

gender. Id. Citing to her testimony, Washington argues that even Brownlee herself

does not believe this incident was motivated by gender. Id. When asked why she

believes Washington hit her shoulder, Brownlee testified that he struck her, because




                                            46
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 47 of 58 PageID #:3036




“I wouldn’t pay him no attention. I had my earphones in,” and because he was angry

that they were arguing. Id. (citing DSOF ¶ 119). Washington argues further that a

male Mobile Outreach employee named Robert Ware testified that Washington would

also touch him to get attention and that he was not offended because this was

Washington’s way of getting attention. Id. at 15 (citing DSOF ¶ 135). Accordingly,

Washington suggests that this testimony negates any inference that his touching was

motivated by Brownlee’s sex. Id.

      The Court notes that Washington incorrectly characterizes Count X as being

predicated only on the July 15, 2016 “battery.” Count X also alleges other instances

of nonconsensual touching—Washington rubbed Brownlee’s thigh and shoulders

(SAC ¶ 270). And these allegations are supported by evidence in the record.

Approximately five times between May 16, 2015 and June 16, 2015, Washington

touched Brownlee’s shoulders, touched her face with his hand, or hugged her. Pls.’

Resp. DSOF ¶ 105. When this touching occurred, Brownlee would hit his hand and

say, “don’t touch me.” Id. Brownlee further testified that Washington touched her in

a sexual nature, and it felt “creepy.” See Brownlee Dep. 175:2–178:12.

      Based on this evidence in the record and the elements of battery under Illinois

law, the Court finds that a reasonable jury could find that Washington touched

Brownlee without her consent, and that such contact was motivated at least in part

by Brownlee’s sex. The fact that Washington also touched male employees, and such

touching may have not been motivated by sex does not persuade the Court otherwise.




                                         47
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 48 of 58 PageID #:3037




Brownlee’s IGVA claim survives summary judgment, and Washington’s motion is

denied with respect to Count X.

            vii.   Count III: Title VII Sexual Harassment (Fleming)

      The Court now turns to Defendants’ motion for summary judgment regarding

Fleming’s claims. The Court begins with Count III, in which Fleming alleges that

Washington and the owner of Vaia, a Catholic Charities vendor 6, sexually harassed

her, resulting in a violation of Title VII by Catholic Charities. SAC ¶¶ 144–161.

Defendants contend that they should be granted summary judgment with respect to

Count III for three reasons. R. 125, Defs.’ Memo. Fleming Mot. Summ. J. at 4–11.

First, Fleming’s claims are time-barred (id. at 4–7); second, the alleged conduct

perpetuated by both Vaia’s owner and Washington does not amount to unlawful

sexual harassment as a matter of law (the third element of a sexual harassment

claim) (id. at 7–9); and third, Fleming provides no basis for employer liability (the

fourth element of a sexual harassment claim) (id. at 9–11). The Court addresses

Defendants’ first and second arguments and need not address the third.




6Though   not discussed by either party, the Court notes that an employer can be liable for
sexual harassment of an employee by a third-party non-employee (like the vendor owner
here). See, e.g., EEOC v. Costco Wholesale Corp., 903 F.3d 618, 624 (7th Cir. 2018) (“That
does not get Costco off the hook, however, because an employer can be liable for a hostile
work environment that results from the acts of non-employees, including customers.”);
Pickett v. Sheridan Health Care Ctr., 610 F.3d 434, 437 (7th Cir. 2010) (finding that nursing
home employer was liable to employee for sexual harassment perpetrated by “third-party
non-employee” nursing home residents); Lapka v. Chertoff, 517 F.3d 974, 984 n.2 (7th Cir.
2008) (“Employer liability can be imposed when the harassment is committed by co-workers
or by third parties.”).



                                             48
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 49 of 58 PageID #:3038




                                    1) Time-Barred

      Fleming filed a charge of discrimination with the EEOC on November 2, 2015.

Pls.’ Resp. DSOF ¶ 82. Title VII requires that charges of discrimination must be filed

within “300 days after the alleged unlawful employment practice occurred.” 42 U.S.C.

2000e-5(e)(1). Failure to file a timely charge with the EEOC precludes a subsequent

lawsuit under Title VII. Salas v. Wis. Dep’t of Corr., 493 F.3d 913, 921 (7th Cir. 2007).

Filing a timely charge with the EEOC is not a jurisdictional prerequisite to suit in

federal court; rather, it is an affirmative defense akin to administrative

exhaustion. Id. (citing Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)).

The EEOC charge requirement serves two main purposes: it “gives the EEOC and

the employer a chance to settle the dispute, and it gives the employer notice of the

employee’s grievances.” Huri v. Office of the Chief Judge of the Cir. Ct. of Cook Cnty.,

804 F.3d 826, 831 (7th Cir. 2015) (citing Cheek v. W. & S. Life Ins. Co., 31 F.3d 497,

500 (7th Cir. 1994)). Because Fleming alleges two theories of sexual harassment

(harassment perpetrated by Vaia’s owner and by Washington), the Court analyzes

whether Fleming’s November 2, 2015 filing was timely as to each theory.

                               a) Vaia Owner’s Conduct

      Catholic Charities argue that its authentic business records are dispositive

here. Defs.’ Memo. Fleming Mot. Summ. J. at 5. Vaia’s invoices establish that as of

November 2015 (date of Fleming’s EEOC filing), Catholic Charities had not sent

Fleming to Vaia for over sixteen months. See DSOF ¶¶ 72–75. The invoices further

show that Catholic Charities only sent a van for repair once in the year 2015 (on July




                                           49
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 50 of 58 PageID #:3039




15, 2015), and Fleming had already been transferred to the Administrative Assistant

office position by that time. Id. Based on these dates, Catholic Charities contends that

any and all conduct involving Vaia falls outside the 300-day window. Defs.’ Memo.

Fleming Mot. Summ. J. at 4–5.

     Fleming counters that she was still being subjected to harassment by the owner

in May 2015 (within the statute of limitations period) when she changed positions. R.

129, Fleming Resp. at 6. Fleming adds that she requested the position change

precisely because she was being harassed by Vaia’s owner and thought the office job

would shield her from his advances. Id. In its Reply, Catholic Charities again stands

on the records, insisting that Fleming’s statement that Vaia’s owner sexually

harassed her up until May 2015 is wholly inconsistent with clear business records to

the contrary. R. 132, Defs.’ Fleming Reply at 3–4. Catholic Charities contends that if

Fleming believed these records were inaccurate or incomplete, she could have

pursued discovery into that issue—for instance, by deposing Catholic Charities’

recordkeepers, or subpoenaing Vaia for its records—but she chose not to. Id.

     The Court agrees with Catholic Charities, finding that no reasonable jury could

believe that Vaia’s owner sexually harassed her within 300 days of November 2015,

in the face of clear records to the contrary. See Turner v. The Saloon, Ltd., 595 F.3d

679, 691 (7th Cir. 2010) (affirming summary judgment for the employer on wage

claims and finding that “although Turner disputes the accuracy of The Saloon’s

records, his mere assertions are insufficient to create a jury issue”); Kinsella v. Am.

Airlines, Inc., 685 F. Supp. 2d 891, 901 (N.D. Ill. 2010) (granting summary judgment




                                          50
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 51 of 58 PageID #:3040




to the employer and refusing to accept the plaintiff’s unsupported assertion that she

called the FMLA hotline where there was no explanation as to why phone records

showed no such call); see also Hicks v. Irvin, 2010 WL 2723047, at *3 (N.D. Ill. July

8, 2010) (“[T]he lack of a business record is evidence that something which ordinarily

would have been recorded did not occur.”) (citing Fed. R. Evid. 803(7)). The Court

finds that Fleming’s retaliation claim with respect to her allegations against Vaia’s

owner are time-barred and grants Defendants’ motion for summary judgment with

respect to Fleming’s sexual harassment claim against Catholic Charities premised on

the conduct of Vaia’s owner.

                               b) Washington’s Conduct

      Catholic Charities argues that Fleming’s sexual harassment claim regarding

Washington’s conduct should also be time-barred. Defs.’ Memo. Fleming Mot. Summ.

J. at 5–7. Catholic Charities contends that Fleming alleges only a single incident

involving Washington in the 300 days prior to filing her charge, and the sexually

charged comment was not even directed at her (in April 2015, Fleming overheard

Washington say, “how did you get up in there?” to Lee in reference to an overweight

female co-worker). Id. at 5. Catholic Charities argues that this sole incident is legally

insufficient to create a hostile work environment, and so, Fleming must rely on the

“continuing violation” doctrine in order to bring in all earlier incidents to support her

claim. Catholic Charities insists that Fleming cannot do so. Id. “Under the ‘continuing

violation’ doctrine, a Title VII plaintiff may recover for otherwise time-barred conduct

that is part of a single, ongoing unlawful employment practice if at least one related




                                           51
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 52 of 58 PageID #:3041




act occurs during the limitations period.” Id. (citing Barrett v. Ill. Dep’t of Corr., 803

F.3d 893, 898 (7th Cir. 2015)).

      Catholic Charities explains that a plaintiff can reach beyond the 300-day

period only when she “was reasonable not to perceive her working conditions as

intolerable until the acts of harassment had, through repetition or culmination,

reached the requisite level of severity.” Id. at 5–6 (citing DeClue v. Cent. Ill. Light Co.

223 F.3d 434, 435 (7th Cir. 2000); Flynn v. Mid-States Screw Corp., 2001 WL 789411,

at *4 (N.D. Ill. July 11, 2001) (continuing-violation doctrine inapplicable where the

employee knew that harassment was unacceptable more than 300 days earlier)).

Catholic Charities insists that it was not reasonable for Fleming to wait one-to-three

years (all previous Washington incidents occurred in 2012 and 2014) before filing an

EEOC charge, because she had already determined that Washington’s conduct rose

to the level of sexual harassment in 2012 (Fleming first submitted a written grievance

against Washington in the fall of 2012). Id. at 6–7; see also Savory v. Lyons, 469 F.3d

667, 672 (7th Cir. 2006) (“This court has applied the continuing violation doctrine

when the plaintiff could not reasonably be expected to perceive the alleged violation

before the limitations period has run, or when the violation only becomes apparent in

light of later events.”); Gracia v. Sigmatron Int’l, Inc., 2013 WL 5782359, at *5 (N.D.

Ill. Oct. 25, 2013) (noting that the continuing violation doctrine does not apply if the

employee should have reasonably perceived her working conditions as intolerable).

In submitting a written grievance against Washington in the fall of 2012, Catholic




                                            52
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 53 of 58 PageID #:3042




Charities contends that Fleming knew Washington’s behavior was unacceptable far

earlier than January 2015. Id. at 7.

     In response, Fleming first notes that the comment she overhead in April 2015

was not the only event that occurred within the 300-day statute of limitations.

Fleming Resp. at 6–7. In her affidavit, Fleming states “[t]hat from October 2012 to

November of 2015, Dwayne Washington made sexual comments to me that interfered

with my ability to do my job.” Fleming Aff. ¶ 6. And Fleming argues that the

continuing violation doctrine does apply, because Washington’s sexually harassing

remarks and conduct escalated in severity as Fleming’s employment progressed, and

Fleming filed her EEOC charge in November 2015 when she realized she had a

substantial claim under Title VII. Pls.’ Fleming Resp. at 6–7. Fleming explains that

in 2012, Washington made sexual comments about Fleming’s appearance (“I wish I

was your jeans because I would be all up in that,” “I like the way your jeans fit,” and

“look at that ass.”); in 2014, Washington escalated his conduct to unwelcome touching

and a remark that he would “take her in the basement and bend her over some boxes”;

and in 2015, Washington continued to make sexually overt comments in Fleming’s

presence. Id. at 7–8. Fleming insists that it was this escalation that made her realize

that she had a cognizable Title VII claim. Id.

     The Court disagrees and finds that Fleming cannot rely on the continuing

violation doctrine here. Fleming’s escalation argument is unpersuasive. She contends

that there was a long-continued series of harassing acts that constituted an

escalating pattern, but it was evident long before she sued that Washington’s conduct




                                          53
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 54 of 58 PageID #:3043




was objectively sexually harassing, and Fleming subjectively perceived it as sexually

harassing. One need not look further than Fleming’s complaints to her supervisors

starting in 2012. Fleming may not reach back and base her suit on conduct occurring

so long before she filed the EEOC charge. See Gracia, 2013 WL 5782359, at *5 (on

summary judgment, finding that the continuing violation doctrine does not apply if

the employee should have reasonably perceived her working conditions as intolerably

hostile). And notably, Fleming does not even attempt to challenge Defendants’ cited

cases. 7

       While the Court finds that Fleming cannot rely on the continuing violation

doctrine to bring in 2012 and 2014 conduct, this finding does not end the analysis.

There is a genuine issue of material fact as to whether Washington’s conduct

persisted up until November 2015. Theoretically, Fleming’s claim could be based on

the sexual comments Washington made between January 2015 and November 2015,

as those comments would be firmly within the 300-day window (no continuing

violation doctrine needed). Fleming Aff. ¶ 6. As such, the Court finds that Defendants

cannot prevail on summary judgment on a time-bar theory as to Washington’s

conduct in the January 2015 through November 2015 timeframe.



7The  Court notes that the United States Supreme Court, in dicta, has nodded disagreement
with imparting a reasonableness analysis on the continuing violation exception. See Nat’l
R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002) (“It is precisely because the entire
hostile work environment encompasses a single unlawful employment practice that we do
not hold, as have some of the Circuits, that the plaintiff may not base a suit on individual
acts that occurred outside the statute of limitations unless it would have been unreasonable
to expect the plaintiff to sue before the statute ran on such conduct.”). However, post-Morgan
case law suggests that the reasonableness analysis is still good law in the Seventh Circuit.
See Savory, 469 F.3d at 672; see also Gracia, 2013 WL 5782359, at *5 (citing DeClue, 223 F.3d
at 435)).


                                             54
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 55 of 58 PageID #:3044




                          2) Severe or Pervasive Conduct

     The Court finds that Defendants also cannot prevail on summary judgment as

to the merits of Fleming’s sexual harassment claim based on Washington’s conduct.

     Like with Brownlee’s sexual harassment claim, the Court notes that Catholic

Charities does not meaningfully contest Fleming’s demonstration of subjective sexual

harassment. The Court finds that Fleming has met her burden in showing that she

perceived her work environment as hostile. See Fleming Dep. at 121:4–122:15.

     As for the objective test (debated in the briefs), the Court disagrees with

Defendants’ characterization that Fleming claims only a handful of relatively mild

interactions with Washington over her years of employment. Defs.’ Memo. Fleming

Mot. Summ. J. at 8. Looking only at interactions alleged between January 2015 and

November 2015 (as all previous allegations are time-barred), the relevant evidence is

“[t]hat from October 2012 to November of 2015, Dwayne Washington made sexual

comments to [Fleming] that interfered with [her] ability to do [her] job.” Fleming Aff.

¶ 6. The Court finds it to be a question of fact as to whether this constitutes severe

and pervasive harassment (a requisite element of a sexual harassment claim).

Reaching this determination precludes summary judgment, and the Court need not

address Defendants’ final argument regarding employer liability. The Court denies

Defendants’ motion for summary judgment with respect to Fleming’s sexual

harassment claim against Catholic Charities and based on Washington’s conduct.




                                          55
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 56 of 58 PageID #:3045




                viii.   Count VI: Title VII Retaliation (Fleming)

       In Count VI, Fleming claims that Catholic Charities retaliated against her

following her complaint of sexual harassment. SAC ¶¶ 193–209. As noted above,

Title VII’s anti-retaliation provision “prohibits retaliation against employees who

engage in statutorily protected activity by opposing an unlawful employment practice

or participating in the investigation of one.” Caskey, 535 F.3d at 592–93 (citing 42

U.S.C. § 2000e-3(a)). “To establish a . . . retaliation [claim] under Title VII, [Fleming]

must show: (1) [s]he engaged in a statutorily protected activity, (2) [her] employer

took a materially adverse action against [her], and (3) there is a causal link between

the protected activity and the adverse action.” Mollet, 926 F.3d at 896. Catholic

Charities argues that Fleming satisfies neither the second nor third elements of the

retaliation cause of action—Catholic Charities did not take a materially adverse

action against her, and she has not established a causal link between a protected

activity and an adverse employment action. 8 Defs.’ Memo. Fleming Mot. Summ. J. at

11–12.

                            1) Adverse Employment Action

       The Supreme Court has found that an “adverse employment action” is an

action that might “dissuade a reasonable worker from making or supporting a charge

of discrimination.” Robertson v. Wis. Dep’t of Health Servs., 949 F.3d 371, 382–383

(7th Cir. 2020) (citing Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 52 (2006)).


8The Court denied Catholic Charities’ motion to dismiss Fleming’s retaliation claim, finding
that the retaliation claim was not time-barred. See Brownlee II, 2018 WL 1519155, at *3–5.
Catholic Charities does not proffer a time-bar argument with respect to Fleming’s retaliation
claim in the instant motion for summary judgment.


                                             56
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 57 of 58 PageID #:3046




Challenged actions involving the reassignment of job responsibilities are typically not

materially adverse unless there is a “significant alteration to the employee’s duties,

which is often reflected by a corresponding change in work hours, compensation, or

career prospects.” Stephens v. Erickson, 569 F.3d 779, 791 (7th Cir. 2009) (emphasis

in original). Fleming argues that she faced increased scrutiny from supervisor Rouse

following her complaints during the environmental scan. Rouse (i) told Fleming that

she was the reason Washington was fired; (ii) did not invite her to a meeting with the

City of Chicago; and (iii) moved her from a private office to a cubicle. Fleming Resp.

at 12–13.

      Defendants argue that these trivial actions do not constitute adverse

employment actions as a matter of law and cannot form the basis of a retaliation

claim. Defs.’ Memo. Fleming Mot. Summ. J. at 12. The Court agrees. A review of

Fleming’s complete statement regarding Washington’s firing reveals that Rouse

agreed that Washington “got himself fired.” Pls.’ Resp. DSOF ¶ 77. And, not being

invited to a meeting and being asked to move workspaces cannot be characterized as

materially adverse—causing “a significant or substantial change”—to her job

responsibilities. Robertson, 949 F.3d at 382–383 (quoting Stephens, 569 F.3d at 791).

      Without having produced sufficient evidence that she suffered an adverse

action, Fleming’s retaliation claim cannot proceed to trial. The Court cannot conclude

from the record that a reasonable person in Fleming’s situation would have been

dissuaded from reporting harassment. Defendants’ motion for summary judgment

with regard to Count VI is granted.




                                          57
 Case: 1:16-cv-00665 Document #: 145 Filed: 01/27/21 Page 58 of 58 PageID #:3047




                                      Conclusion

      For the reasons given above, Defendants’ motion to strike (R. 135) is granted

in part and denied in part. Defendants’ motion for summary judgment as to

Brownlee’s claims (R. 122) is granted in part and denied in part. Defendants’ motion

for summary judgment as to Fleming’s claims (R. 124) is granted in part and denied

in part. By February 24, 2021, the parties shall file a joint status report stating (1)

whether both sides would like a settlement conference with the Magistrate Judge and

(2) whether both sides are agreeable to a bench trial, and if so, whether they are

agreeable to a virtual bench trial.

Dated: 1/27/2021



                                               ___________________________________
                                               United States District Judge
                                               Franklin U. Valderrama




                                          58
